Citation Nr: 1221057	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  07-26 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, including Dependency and Indemnity Compensation (DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 1310.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from April 1956 to March 1976.  He died in October 2005.  The appellant is his surviving widow. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California, which denied service connection for the cause of the Veteran's death. 

In March 2011 the Board denied the claim.  In December 2011 the Court vacated and remanded the March 2011 Board decision based on a Joint Motion for Remand (JMR).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the appellant in substantiating her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The appellant contends that that the Veteran's diabetes mellitus was the result of herbicide exposure in service, and his diabetes mellitus contributed to his death.  

The Veteran's service treatment records indicate that he was present at the Royal Thai Air Force Base at U-Tapao in 1972 and 1973.  

The JMR contains the following statement:  "[T]he M21 manual provides that, if a Veteran served in the USAF at one of the Royal Thai Air Force Bases in Thailand during the Vietnam Era, to include at U-Tapao, herbicide exposure is to be conceded.  Id."   That statement is simply incorrect.  

The M21-1MR, Part IV, Subpart ii, Chap. 2, Sec C.10(q) addresses herbicide exposure in Thailand during the Vietnam era.  In fact, Step 1 has two parts before conceding herbicide exposure on a direct/facts-found basis:  1) did the Veteran serve in the U.S. Air Force in Thailand during the Vietnam Era at one of the Royal Thai Air Force Bases (RTAFBs) listed (which includes U-Tapao); and 2) as an Air Force security policemen, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence. (emphasis added)  

The Board finds that herbicide exposure is not conceded under M21-1MR, Part IV, Subpart ii, Chap. 2, Sec C.10(q) Step 1 as, although the Veteran was at the RTAFB at U-Tapao during the Vietnam Era, there is no evidence that he served in any of the capacities listed, nor any evidence that he was near the air base perimeter.    

The claim must be remanded for the remaining development required under M21-1MR, Part IV, Subpart ii, Chap. 2, Sec C.10(q) to be completed. 

Accordingly, the case is REMANDED for the following action:

1.  Complete the remaining development indicated under M21-1MR, Part IV, Subpart ii, Chap. 2, Sec C.10 (q) based on the claim of herbicide exposure in Thailand during the Vietnam era. 

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


